DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation "the integrally formed spacer and pixel defining layer."  There is insufficient antecedent basis for this limitation in the claim.

 Claim Rejections - 35 USC § 103

Claims 1-9 and 11-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 2010/0148192 A1) in view of Park et al. (US 7,342,249 B2).
Regarding claim 1, Jung et al. disclose an organic light emitting diode (OLED) display device (see Title of Jung et al.), comprising:
a pixel electrode (710 in Fig. 8) electrically connected to a thin film transistor (20) disposed on a substrate (110); and
a pixel defining portion (combination of 190, 192, and 195) including a pixel defining layer (190 and 195) surrounding the pixel electrode to define an individual pixel area, and a spacer (192) protruding from the pixel defining layer;
a sealing layer (210; ¶ 0067) bonded to the substrate (¶ 0067);
an emission layer (720) disposed on the pixel electrode excluding one surface of the spacer that faces the sealing layer (see Fig. 8);
at least one of a hole injection layer and a hole transport layer disposed between the emission layer and the pixel electrode (¶ 0088);
a common electrode (730) disposed on the emission layer; and
at least one of an electron transport layer and an electron injection layer disposed between the emission layer and the common electrode (¶ 0088), wherein,
both of the at least one of the hole injection layer and the hole transport layer and the at least one of the electron transport layer and the electron injection layer form a common layer;
the emission layer overlaps an entire side surface and a portion of a top surface of the pixel defining layer (see 195 in Fig. 8) and the spacer and the pixel defining layer are integrally formed (compare to Fig. 3).

Jung discloses a plurality of pixel electrodes (see, e.g., Fig. 1), but does not disclose forming the pixel electrodes to have different sizes. However, it is well known in the art to form pixel electrodes to have different sizes (see Fig. 3 of Park). There is an advantage to forming the pixel electrodes to be different sizes in order to account for varying electrical requirements needed by different colored sub-pixels when the desire is to produce an overall white light. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a plurality of pixel electrodes having different sizes for this benefit.
Regarding claim 2, Jung et al. further disclose that the common electrode is disposed between the top surface of the spacer and the sealing layer (see Fig. 8).
Regarding claim 3, Jung et al. further disclose that the common layer is disposed between the top surface of the spacer and the common electrode (¶ 0088).
Regarding claim 4, Jung et al. further disclose the at least one of the electron transport layer and the electron injection layer directly contacts the common electrode (¶ 0089).
Regarding claim 5, Although not shown in the figures, Jung et al. disclose forming the display device from a plurality of pixels (¶ 0048). With regards to the arrangement of these pixels, Jung et al. disclose forming a light shielding pattern in a lattice structure (Fig. 6). There is a benefit to forming the individual pixels to correspond to the openings in the light shielding pattern as it allows for the most light to exit through the final form of the device. It would have been obvious to one having ordinary skill in the art at the time of the invention to arrange the pixels in such a lattice pattern for this benefit. As a result, the pixels will be disposed in first and second directions on the substrate (corresponding the individual line extension directions of 222 in the lattice of Fig. 6). Further, Jung et al. disclose spacers 195 surrounding the entirety of a pixel (see Fig. 7), as such, the spacers will be disposed between the plurality of pixel electrodes that are adjacent along a diagonal direction and the spacer does not overlap the plurality of pixel electrodes along the first and the second directions in a plan view.
Regarding claim 6, Jung et al. further disclose that the spacer does not overlap the plurality of pixel electrodes along the first and second directions in a plan view (see Fig. 8).
Regarding claim 7, Jung et al. further disclose that the common layer is disposed between the top surface of the spacer and the common electrode (¶ 0088).
Regarding claim 8, Jung et al. further disclose that the at least one of the electron transport layer and the electron injection layer directly contacts the common electrode (¶ 0089).
Regarding claim 9, Jung et al. disclose an organic light emitting diode (OLED) display device (see Title of Jung et al.), comprising:
a buffer layer (120 in Fig. 8) disposed on a substrate (111);
a thin film transistor (20) disposed on the buffer layer;
a planarization layer (180) disposed on the thin film transistor;

an emission layer (720) disposed on the pixel electrode;
a pixel defining portion (combination of 190, 192, and 195) including a pixel defining layer (190 and 195) surrounding the pixel electrode to define an individual pixel area, and a spacer (192) protruding from the pixel defining layer; and
a sealing layer (210) disposed on the emission layer;
wherein the emission layer overlaps the pixel electrode and an entire side surface and a portion of a top surface of the pixel defining layer of the pixel defining portion (see 195 in Fig. 8) excluding an upper surface of the spacer (see Fig. 8) and the spacer and the pixel defining layer are integrally formed (compare to Fig. 3).
Although not shown in the figures, Jung et al. disclose forming the display device from a plurality of pixels (¶ 0048). With regards to the arrangement of these pixels, Jung et al. disclose forming a light shielding pattern in a lattice structure (Fig. 6). There is a benefit to forming the individual pixels to correspond to the openings in the light shielding pattern as it allows for the most light to exit through the final form of the device. It would have been obvious to one having ordinary skill in the art at the time of the invention to arrange the pixels in such a lattice pattern for this benefit. As a result, the pixels will be disposed in first and second directions on the substrate (corresponding the individual line extension directions of 222 in the lattice of Fig. 6). Further, Jung et al. disclose spacers 195 surrounding the entirety of a pixel (see Fig. 7), as such, the spacers will be disposed between the plurality of pixel electrodes that are adjacent along a diagonal direction.
Jung does not disclose forming a plurality of emission layers having different sizes. However, it is well known in the art to form a plurality of emission layers to have different sizes (see Fig. 3 of Park). There is an advantage to forming the emission layers to be different sizes in order to account for varying electrical requirements needed by different colored sub-pixels when the desire is to produce an overall 
Regarding claim 11, one having ordinary skill in the art can arbitrarily choose any first and second directions on the substrate and the diagonal direction will have a predetermined angle (possibly 0) with respect to those directions.
Regarding claim 12, Jung et al. further disclose the inclusion of a common layer comprising at least one of a hole injection layer, a hole transport layer, an electron transport layer (¶ 0088), and a common electrode (730).
Regarding claim 13, Jung et al. disclose that at least one of the hole injection layer, the hole transport layer, the electron transport layer, and the common electrode is disposed on the pixel defining portion (see Fig. 8).
Regarding claim 14, it would have been obvious to one having ordinary skill in the art to form the common electrode to cover at least two pixel electrodes as that is how “common” electrodes are typically formed. Further, Jung et al. discloses that the hole injection layer, the hole transport layer, the electron transport layer, and the common electrode are coextensive (¶ 0089).
Regarding claim 15, Jung et al. disclose that the sealing layer includes a sealing layer and a sealant ( ¶ 0067).
Regarding claim 16, Jung et al. disclose a plurality of pixel electrodes (see Fig. 7) and the plurality of pixel electrodes are disposed along a first direction and a second direction (see Fig. 7).
Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that Jung’s component 195 is not integrally connected with component 190. This is incorrect. Component 195 is integrally connected with 190 as shown in the cross-section of Fig. 3.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/               Examiner, Art Unit 2815                                                                                                                                                                                         


/HERVE-LOUIS Y ASSOUMAN/               Examiner, Art Unit 2826